Title: From George Washington to Henry Laurens, 22 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs near Coryel’s [N.J.] June 22d 1778
                    
                    I have the Honor to inform you, that I am now in Jersey and that the Troops are passing the River at Coryel’s; and are mostly over. The latest intelligence I have had respecting the Enemy, was yesterday from Genl Dickinson. He says they were in the morning, at Mores Town and Mount Holly, but that he had not been able to learn what rout they  would pursue from thence; nor was it easy to determine, as from their then situation, they might either proceed to South Amboy or by way of Brunswick. We have been a good deal impeded in our march by rainy weather. As soon as we have cleaned the Arms and can get matters in train, we propose moving towards Princetown, in order to avail ourselves of any favourable occasions that may present themselves of attacking or annoying the Enemy. I have the Honor to be with great respect & esteem Sir Yr Most Obedt servant
                    
                        Go: Washington
                    
                